Exhibit 10.1
 
House Lease Agreement
 
Party A (Lessor): Zhengzhou Zhong Xing Real Estate Co., Ltd.
 
Party B (Lessee): Zhengzhou Shenyang Technology Co., Ltd.
 
Based on full consultation and negotiation, both parties agree to reach such an
agreement about house lease affairs and strictly abide by the terms.
 
I. Party A is willing to lease out the house located in the second floor of Bo
Ya Xi Cheng No. 206, Tong Bai Road, Zhongyuan District (with floor area of
945.33m2) to Party B. Party B has adequate acknowledgement to the house and is
willing to lease this house.
 
II. The annual rents of above house agreed by both parties are total RMB 400,000
(Four Hundred Thousand) Yuan, and the term is two years from May 21, 2009 to
April 30, 2011. Party B should pay RMB 50,000 Yuan as the deposit firstly.
 
Payment approach: When both parties are signing the agreement, party B should
pay RMB 50,000 Yuan as the deposit by cash or check. And then party B should pay
the total RMB 400,000 Yuan before Dec. 31 2009. Since the third year of the
lease, the rents shall be paid semiyearly, and delivered to Party A 5 days
before expiration.
 
III. The land use right of above-mention house shall be used by Party B since
May 1 2009(including the fitting up period). Party B should pay the water,
electricity and property management fees since the period of fitting-up.
 
IV. During leasing term, Party A shall promise to bear following
responsibilities:
 
1. Party A shall define clear proprietorship of the house. If there is any
dispute or real estate ownership problems relevant to Party A, he shall be
responsible for the dispute and bear lawsuit responsibility collateral.
 
2. Above-mentioned house shall accord with leasing house requirements;
 
3. Party B should not sell the above-mentioned house during the leasing term.
 
V. During leasing term, Party B shall promise to bear following
responsibilities:
 
1. Party B should not change the main structure of the above-mentioned house. If
the house is intended to be modified or rebuilt, it shall be approved by Party A
in written form, while the expenses shall be paid by Party B; Party B should
either ask for fitting-up cost by any reasons or compensate for the deposit
during the leasing term or when the lease expired.
 

--------------------------------------------------------------------------------


 
2. If it needs the sublease to the third party or exchange with the third
person, it shall be invalid unless agreed by Party A;
 
3. Party B shall bear compensation or repair for the damaged house, equipment,
field, fence or road due to improper use or other man-made reasons;
 
4. Party B cannot build any permanent constructions on this field or road. If it
is indeed necessary, it shall be approved by Party A in written form, while the
expenses shall be paid by Party B; once the lease expires, Party B promise to
hand over all the buildings to Party B intact and free.
 
5. Party B shall assist Party A to take regular building inspection and
maintenance.
 
6. Party B shall return the house to Party A once the agreement expires. If the
lease keeping is required, Party B shall negotiate with Party A two (2) months
in advance to sign further agreement. Under the equal conditions, priority is
given to Party B.
 
7. During the releasing term, all the cost of water, electricity and etc. shall
be paid by Party A. Zheng Zhou Dong Fang Property Management Co. Ltd. is in
charge of the property management of the company. Any legal dispute shall not be
cause by this. And once there arises any problems, both Parties should negotiate
and resolve them with the attitude of mutual understanding.
 
9. During the business period, if Party B needs to do advertisement, it only
should be processed within the framework. The excess department should be
resolved by negotiating with the relevant department and Party B shall pay the
related cost.
 
10. Party B shall not engage in the activities which are in violation of
national laws for public security and illegal. Also Part B shall not make any
noise which will impact the normal life the surrounding residence.
 
11. Party B shall not pile up garbage and hazardous materials which would cost
taint pollution and disruption for surrounding environment, buildings and
ancillary equipments in the above-mentioned house and outer space. Or Party B
shall do the compensation for the cost losses in accordance with the relevant
rules.
 
VI. Responsibility for breach of contract: should any party fail to fulfill
obligations specified in the agreement or violate against relevant state or
local house lease regulations, the other party has the right to release this
agreement in advance, any losses hereof shall be born by the party bears
responsibility. Should Party B overdue the delivery of rents, Party B shall pay
5‰ penalties on the basis of monthly rents for each overdue day. If Party B
default the rents for 15 days, Party B has the right to draw back the realty,
and meanwhile to deal with the existing property of Party B through relevant
department in order to compensate for the rent and liquidated damages. Party B
should bear the responsibility for all the losses cost by this.
 

--------------------------------------------------------------------------------


 
VII. No party bears any responsibility for house removing and equipment damage
caused by force majeure.
 
VIII. If there is any dispute during contract performance, both parties shall
take negotiation to settle them down. If negotiation is failed, both parties can
lodge an appeal to people's court that has the jurisdiction over these matters.
 
IX.  This agreement entries in to force after signing by both parties. Party B
pays RMB50,000 as the deposit which will be return to Party B when the lease
expires.
 
X. Anything not covered in this contract will be discussed separately by both
parties. The supplementary agreement shall have the equal effect with this
agreement after signing by both parties.
 
Ⅺ. There are two duplicates for this agreement, Party A and Party B shall each
take one copy.
 
Ⅻ. Other affairs agreed by both parties:
 

Party A (Signature):       Party B (Signature):    
Zhengzhou Zhongxing Real Estate Co., Ltd.        
 Zhengzhou Shenyang Technology Co., Ltd.     Legal representative: Jia
Yunzeng      Legal representative: Zhong Bo    
Contact phone: 13633833389
 Contact phone: 13513719999     Authorized proxy: Zhang Yan        Authorized
proxy:  Xue Na

 
Date: Apr. 24, 2009


 
 

--------------------------------------------------------------------------------

 
 